Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered May 7, 1991, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to one year imprisonment, unanimously affirmed.
Defendant’s claim that the prosecutor’s summation requires reversal because it appealed to the jury’s general fear of crime is unpreserved for appellate review as a matter of law since defense counsel only offered a general, unelaborated objection to the comment now complained of (People v Balls, 69 NY2d 641). Were we to reach this claim in the interest of justice, we would nevertheless affirm. While the prosecutor improperly concluded her summation by invoking the "oft-condemned 'safe-streets’ argument” (People v Watson, 111 AD2d 888; People v Williams, 73 AD2d 525), the prosecutor’s summation as a whole urged the jury to find defendant guilty based upon the evidence, rather than upon its duty as citizens to place criminals in jail. Moreover, to the extent the prosecutor’s remark was inappropriate, the error was harmless in view of defendant’s acquittal of the counts of robbery in the second degree and the overwhelming evidence of guilt. Concur — Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.